UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7490



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


IVAN JULIAN STEVENSON, a/k/a Issac, a/k/a Ike,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-93-30025-3, CA-01-495-7)


Submitted:   November 8, 2001          Decided:     November 20, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ivan Julian Stevenson, Appellant Pro Se. Robert Paul Crouch, Jr.,
United States Attorney, Thomas Jack Bondurant, Jr., Assistant
United States Attorney, Ruth Elizabeth Plagenhoef, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ivan Julian Stevenson seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and denying his motion to alter or amend judgment.   We

have reviewed the record and the district court’s opinion and

orders and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Stevenson, Nos. CR-93-

30025-3; CA-01-495-7 (W.D. Va. July 9, 2001; Aug. 7, 2001).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2